          Case 1:19-cv-02367-ABJ Document 32 Filed 11/21/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                   )
 PETER P. STRZOK,                  )
                                   )
                  Plaintiff,       )
                                   )                     Case No. 1:19-cv-2367-ABJ
         v.                        )
                                   )
 ATTORNEY GENERAL WILLIAM F. BARR, )
 in his official capacity, et al., )
                                   )
                  Defendants.      )
                                   )
                                   )

                                          ERRATA

       Defendants file this errata regarding their motion to dismiss or, in the alternative, for

summary judgment as to Count One and Count Two of Plaintiff’s Complaint, and motion for

summary judgment as to Count Three. Exhibit 8 and Exhibit 9 to Defendants’ motion are included

as attachments to this errata.

Dated: November 21, 2019                           Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   MARCIA BERMAN
                                                   Assistant Branch Director

                                                   CHRISTOPHER R. HALL
                                                   Assistant Branch Director

                                                   /s/ Bradley P. Humphreys
                                                   BRADLEY P. HUMPHREYS
                                                   (D.C. Bar No. 988057)
                                                   Trial Attorney, U.S. Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street, N.W.
                                                   Washington, D.C. 20005
                                                   Tel.: (202) 305-0878
Case 1:19-cv-02367-ABJ Document 32 Filed 11/21/19 Page 2 of 2



                                  E-mail: Bradley.Humphreys@usdoj.gov
                                  Counsel for Defendants




                              2
Case 1:19-cv-02367-ABJ Document 32-1 Filed 11/21/19 Page 1 of 3




       Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit 8
                                 Case 1:19-cv-02367-ABJ Document 32-1 Filed 11/21/19 Page 2 of 3
Standard Form 52                           REQUEST FOR PERSONNEL ACTION
Rev 7/91
U S Office of Personnel Management
Guide to Processing Personnel Actions, Chapter 4
 PART A - Requesting Office                              (Also complete Part B, Items 1,7-22,32,33,36 and 39)
 1 Actions Requested                                                                                                                                                          2 Request Number

 3 For Additional Information Call     (Name and Telephone Number)                                                                                                            4 Proposed Eff Date
                                                                                                                                                                                08-10-2018
 5 Action Requested By               (Typed Name, Title, Signature, and Request Date)        6 Action Authorized By              (Typed Name, Title, Signature, and Date)


 PART B - For Preparation of SF 50                         (Use only codes in The Guide to Personnel Data Standards.                 Show all dates in month-day-year order.)
 1 Name (Last, First, Middle)                                                                 2 Social Security Number                        3 Date of Birth                  4 Effective Date
  STRZOK II,PETER P                                                                                  (P-1)                                         03-07-1970                       08-10-2018
 FIRST ACTION                                                                                 SECOND ACTION
 5-A Code       5-B Nature of Action                                                          6-A Code           6-B Nature of Action

  357             Termination
 5-C Code       5-D Legal Authority                                                           6-C Code           6-D Legal Authority

  ZLL             28 USC 536
 5-E Code       5-F Legal Authority                                                           6-E Code           6-F Legal Authority


 7 FROM: Position Title and Number                                                           15 TO: Position Title and Number

  SUPVY SPECIAL AGENT-DAD
  PD: 400140            Position:                                60010856
 8 Pay Plan   9 Occ CD      10 Grd/Lvl      11 Step/Rate     12 Tot Salary   13 Pay Basis    16 Pay Plan 17 Occ CD          18 Grd/Lvl     19 Step/Rate    20 Tot Salary/Award       21 Pay Basis

    ES          1811            00                  00                         PA
 12A Basic Pay              12B Locality Adj        12C Adj Basic Pay    12D Other Pay       20A Basic Pay                 20B Locality Adj       20C Adj Basic Pay      20D Other Pay

      $180,009.00              $0                     $180,009.00 $45,002
 14 Name and Location of Position's Organization                                             22 Name and Location of Position's Organization

  Federal Bureau of Investigation



  WASHINGTON DC USA
 EMPLOYEE DATA
 23 Veterans Preference                                                                      24 Tenure                                   25 Agency Use           26 Veterans Preference for RIF
        1-None         3-10 Point/Disability             5-10 Point/Other                         0-None           2-Conditional
  2 2-5 Point          4-10 Point/Compensable            6-10 Point/Compensable/30%          0 1-Permanent 3-Indefinite                                                YES          X        NO
 27 FEGLI                                                                                    28 Annuitant Indicator                                              29 Pay Rate Determinant

  Z5              Basic + Option B (5x) + Option A + Option C (5x)                            9        Not Applicable                                             0      0-Regular Rate
 30 Retirement Plan                            31 Service Comp Date (Leave)                  32 Work Schedule                                                    33 Part-Time Hours Per Biweekly
     FERS and FICA                                                                                                                                                      Pay Period
  M Special                                              09-27-1992                           F        Full Time
 POSITION DATA
 34 Position Occupied                               35 FLSA Category              36 Appropriation Code                                                          37 Bargaining Unit Status
        1-Competitive Service 3-SES General                E-Exempt
  3 2-Excepted Service 4-SES Career Reserved         E N-Nonexempt                                                                                                     8888
 38 Duty Station Code                       39 Duty Station (City-County-State or Overseas Location)

  110010001                                          WASHINGTON, DC Dist Columbia DC USA
 40 Agency Data                 41                               42                     43                            44

 45 Edu Lvl          46 Yr Degr Attd     47 Acad Discipl                                      48 Func Class           49 Citizenship                50 Veterans Status          51 Supervisory Status
                                                                                                                       1      1-USA 8-Other         P       Post VEV            2    Supv/Mgr
 PART C - Reviews and Approvals                                (Not to be used by requesting office.)
 1 Office/Function             Initials/Signature                Date                        1 Office/Function               Initials/Signature                 Date
 A 2ND/SME                    MARTEN,CAROLINE                                                D COR
    MLEU                      MGMT&PROG ANAL        08-13-2018
 B 3RD                        LOCKWOOD,LISA GOODMAN                                          E CAN
    PPAPU                     HR SPECIALIST (GENERA 08-14-2018
 C PRO                        LOCKWOOD,LISA GOODMAN                                          F OTHER
    PPAPU                     HR SPECIALIST (GENERA 08-14-2018
 2. Approval: I certify that the information entered on this form is accurate and                        Signature                                                              Approval Date
   the proprosed action is in compliance with statutory and regulatory requirements.
 CONTINUED ON REVERSE SIDE                                                        OVER                                               Editions Prior to 7/91 Are Not Usable After 6/30/93
                               Case 1:19-cv-02367-ABJ Document 32-1 Filed 11/21/19 Page 3 of 3
Name: STRZOK II,PETER P                                                                                                  PAR Number:
 PART D - Remarks by Requesting Office
(Note to Supervisors: Do you know of additional or conflicting reasons for the employee's resignation/retirement?
          If ""YES"", please state these facts on a separate sheet and attach to SF52).                                                                      YES           NO




PART E - Employee Resignation/Retirement
                                                                            Privacy Act Statement
You are requested to furnish a specific reason for your resignation or retirement and    regulations with regard to employment of individuals in the Federal service and their
a forwarding address. Your reason may be considered in any future decision regarding     records, while section 8506 requires agencies to furnish the specific reason for
your re-employment in the Federal service and may also be used to determine your         termination of Federal service to the Secretary of Labor or a State agency in connec-
eligibility for unemployment compensation benefits. Your forwarding address will be      tion with administation of unemployment compensation programs.
used primarily to mail you copies of any documents you should have or any pay or         The furnishing of this information is voluntary; however, failure to provide it may result
compensation to which you are entitled.                                                  in your not receiving: (1) your copies of those documents you should have; (2) pay
This information is requested under authority of sections 301, 3301, and 8506 of title   or other compensation due you; (3) any unemployment compensation benefits
5, U.S. Code. Sections 301 abd 3301 authorize OPM and agencies to issue                  to which you may be entitled.

1. Reasons for Resignation/Retirement (NOTE: Your reasons are used in determining possible unemployment benefits.
   Please be specific and avoid generalizations.
   Your resignation/retirement is effective at the end of the day - midnight - unless you specify otherwise.)

Termination



2 Effective Date            3 Your Signature                    4 Date Signed               5 Forwarding Address         (Number, Street, City, State, ZIP Code)




08-10-2018        STRZOK II,PETER P
PART F - Remarks for SF 50
- SF 2819 was provided. Life insurance coverage is extended for 31 days during which you are eligible to convert to an individual policy

  (nongroup contract).
- Forwarding address:
- Lump-sum payment to be made for any unused annual leave.
- Reason(s) for removal: Adjudication of Disciplinary Action
Case 1:19-cv-02367-ABJ Document 32-2 Filed 11/21/19 Page 1 of 2




       Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit 9
Standard Form 50
Rev. 7/91
                                            Case 1:19-cv-02367-ABJ Document 32-2 Filed 11/21/19 Page 2 of 2
U.S. Office of Personnel Management                                        NOTIFICATION OF PERSONNEL ACTION
FPM Supp. 296−33, Subch. 4

1. Name (Last, First, Middle)                                                                                    2. Social Security Number            3. Date of Birth              4. Effective Date
                                                                                                                          (P-1)
STRZOK II, PETER P                                                                                                                                           03/07/70                     08/10/18

FIRST ACTION                                                                                                   SECOND ACTION
  5−A. Code                 5−B. Nature of Action                                                              6−A. Code                  6−B. Nature of Action
       357                   TERMINATION
  5−C. Code                 5−D. Legal Authority                                                               6−C. Code                   6−D. Legal Authority
       ZLL                   28 USC 536
  5−E. Code                 5−F. Legal Authority                                                               6−E. Code                   6−F. Legal Authority


7. FROM: Position Title and Number                                                                             15. TO: Position Title and Number
 SUPVY SPECIAL AGENT-DAD
 60010856 400140

8. Pay Plan 9. Occ. Code        10. Grade or Level 11. Step or Rate 12. Total Salary           13. Pay Basis   16. Pay Plan     17. Occ. Code    18. Grade or Level 19.Step or Rate 20. Total Salary/Award     21. Pay Basis

  ES             1811              00                   00                180,009.00               PA
12A. Basic Pay              12B. Locality Adj.              12C. Adj. Basic Pay            12D. Other Pay      20A. Basic Pay                    20B. Locality Adj.      20C. Adj. Basic Pay      20D. Other Pay

  180,009.00                    .00                             180,009.00                   .00                                                   .00                                                .00
14. Name and Location of Position’s Organization                                                               22. Name and Location of Position’s Organization
FEDERAL BUREAU OF INVESTIGATION
HEADQUARTERS
D3-HUMAN RESOURCES DIVISION


                                                                                                               8A
                                                                                                               DJ AV0103030000000000                PP 16 2018
EMPLOYEE DATA
23. Veterans Preference                                                                                        24. Tenure                                      25. Agency Use      26. Veterans Preference for RIF
              1 − None           3 − 10−Point/Disability            5 − 10−Point/Other                                    0 − None         2 − Conditional
   2          2 − 5−Point        4 − 10−Point/Compensable           6 − 10−Point/Compensable/30%                     0    1 − Permanent    3 − Indefinite                             X     YES              NO
27. FEGLI                                                                                                      28. Annuitant Indicator                                             29. Pay Rate Determinant
   Z5        BASIC-STANDARD-5X ADDITIONAL-5X FAM                                                                 9        NOT APPLICABLE                                             0         NOT APPLICABLE
 30. Retirement Plan                                                       31. Service Comp. Date (Leave) 32. Work Schedule                                                        33. Part−Time Hours Per
                                                                                                                                                                                             Biweekly
  M      FERS AND FICA SPECIAL                                             09/27/92                               F       FULL TIME                                                           Pay Period
 POSITION DATA
 34. Position Occupied                                                     35. FLSA Category                   36. Appropriation Code                                              37. Bargaining Unit Status
         1 − Competitive Service      3 − SES General                                  E − Exempt
  3      2 − Excepted Service         4 − SES Career Reserved                 E        N − Nonexempt                                                                                8888
 38. Duty Station Code                                                     39. Duty Station (City − County − State or Overseas Location)
 11-0010-001                                                               WASHINGTON DIST OF COLUMBIA DC
40. Agency Data                 41.                                 42.                                43.                        44.
                                SEX: M                              CITZ: 1                         VET STAT: P                   ED LV:13 YR:91 INST PRG:450901

 45 Remarks
  SF 2819 was provided. Life insurance coverage is extended for 31 days
  during which you are eligible to convert to an individual policy
  (nongroup contract).
  Forwarding address:
  Lump-sum payment to be made for any unused annual leave.
  Reason(s) for removal: Adjudication of Disciplinary Action




46. Employing Department or Agency                                                                              50. Signature/Authentication and Title of Approving Official
  U.S. DEPARTMENT OF JUSTICE                                                                                    ELECTRONICALLY SIGNED BY: DAVID W. SCHLENDORF
47. Agency Code             48. Personnel Office ID                          49. Approval Date                  ASSISTANT DIRECTOR
 DJ AV                          4017                                         08/11/18
5−Part 50−316                                                                                                                                                                      Editions Prior to 7/91 Are Not Usable After 6/30/93
                                                                     2 - OPF Copy - Long-Term Record - DO NOT DESTROY                                                                                         NSN 7540−01−333−6238
